Case 6:18-cv-00836-PGB-DCI Document 30 Filed 02/26/19 Page 1 of 1 PageID 177




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 WILLIAM LANGE,

        Plaintiff,

 v.                                                 CASE NO.: 6: 18-cv-00836-PGB-DCI

 GLOBAL LENDING SERVICES, LLC.

       Defendant.
_____________________________________________________________________________

               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE


       COMES NOW, Plaintiff William Lange and Defendant Global Lending Services, LLC by

and through their undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and would

represent to the Court that this action has been resolved, and would request entry of an Order

dismissing this matter with prejudice, each party to bear their own costs and attorneys’ fees.

       Respectfully submitted on February 26, 2019.

 /s/William “Billy” Peerce Howard, Esq.            /s/ Travis J. Halstead
 William “Billy” Peerce Howard, Esq.               Travis J. Halstead
 Florida Bar No. 0103330                           Florida Bar No.: 612901
 THE CONSUMER PROTECTION FIRM, PLLC                BAKER, DONELSON, BEARMAN,
 4030 Henderson Blvd.                              CALDWELL & BERKOWITZ, PC
 Tampa, FL 33629
 Telephone: (813) 500-1500
                                                   SunTrust Center
 Facsimile: (813) 435-2369                         200 S. Orange Ave., Ste. 2900
 Billy@TheConsumerProtectionFirm.com               P.O. Box 1549 (32802)
 Attorney for Plaintiff                            Orlando, FL 32801
                                                   Tel: (407) 422-6600
                                                   Fax: (407) 841-0325
                                                   thalstead@bakerdonelson.com
                                                   rgustafson@bakerdonelson.com
                                                   fedcts@bakerdonelson.com
                                                   Attorney for GLS
